820 F.2d 1225
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Oscar TATE, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 86-3493.
United States Court of Appeals, Sixth Circuit.
June 16, 1987.

Before KRUPANSKY and GUY, Circuit Judges;  and GILMORE, District Judge*.
PER CURIAM.


1
Plaintiff-appellant Oscar Tate (Tate) appealed from a final order of the district court affirming the Secretary 's denial of social security disability benefits.  Tate filed an application for disability benefits on June 14, 1984, alleging that he had become disabled on May 19, 1977 as a result of a back injury.  After his application was denied initially and upon reconsideration, Tate requested a de novo hearing before an administrative law judge (ALJ).  The ALJ issued an opinion denying Tate benefits and the Appeals Council denied review.  Tate thereafter filed this action in federal district court, arguing that the Secretary's decision was not supported by substantial evidence.  The district court affirmed the Secretary's decision and this appeal followed.  Upon consideration of the briefs together with the record herein, oral argument having been waived, the judgment of the district court is hereby AFFIRMED for the reasons articulated in Judge Krenzler's well-reasoned opinion.



*
 The Hon.  Horace W. Gilmore, United States District Judge for the Eastern District of Michigan, sitting by designation